Title: From George Washington to Major General William Heath, 25 March 1778
From: Washington, George
To: Heath, William



Dear Sir
Head Quarters Valley Forge 25th March 1778

I am favd with yours of the 10th inst. inclosing a petition from Lt Colonel Tudor and Lieut. Thompso⟨n⟩ desiring a liberty to resign. I desire that their reques⟨t⟩ may be granted, not that it is my wish to have

an Officer of Colo. Tudors good character out of the Army but as there will be a necessity of reducing the 16 additional Battalions to a less number, the more Officers that resign voluntarily, the easier it will be to provide for the remainder.
I hope that no time will be lost in removing Genl Burgoines troops from Boston after the Rect of the Resolution of Congress for that purpose. If they remain within reach of that part of the Enemy’s force who are at Newport, I think it more than probable that they will make an effort to rescue them.
I beg you will exert yourself in forwarding on the Recruits for such of the Massachusets Regims. as are with this Army; they need not remain to be innoculated as that can be done conveniently upon their arrival in Camp, and the Doctors say the men will be much healthier thro’ the Campaign than if they had been innoculated at home and marched immediately upon their recovery. I am particularly pressing in this matter, because I have many reasons for thinking that Genl Howe means to call in reinforcements and attack us before we receive ours. Four Regiments are actually embarked at New York and Reports from Rhode Island say there is an appearance of their evacuating Newport. I am Dear Sir Yr most obt Servt

Go: Washington


P.S. Some little time past I wrote to the president and Council of Massachusets informing them that several of the towns had hired British Deserters and sent them on by way of Substitutes. Since writing that letter, eleven of those people have come from one district, and I doubt not but many more will follow. I shall be obliged to send them back, or they will most certainly, as they have ever done, desert again to the Enemy and carry off their Arms. I desired the Council to put a stop to this practice and I beg you will mention it to them and point out the injury it does the service. By a late Resolve of Congress there is an absolute prohibition to the inlistment of Deserters, it being better to be deficient in the quota than to have such Men.

